908 F.2d 968Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricardo Lamont MASON, Defendant-Appellant.
No. 89-5708.
United States Court of Appeals, Fourth Circuit.
Submitted April 12, 1990.Decided July 13, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-89-85-C)
George V. Laughrun, II, Goodman, Carr, Nixon & Laughrun, Charlotte, N.C., for appellant.
Carl Horn, III, Chief Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Ricardo Lamont Mason appeals from his conviction of possession with intent to distribute in excess of fifty grams of cocaine base in violation of 21 U.S.C. Sec. 841(a).  Mason argues that the district court erred in refusing to grant his two motions for judgment of acquittal on account of insufficient evidence, and in failing to declare a mistrial for alleged prosecutorial misconduct.  Our review of the record in this case discloses that this appeal is without merit.  Accordingly, we affirm Mason's conviction.  In addition, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court, and oral argument would not aid the decisional process.  See Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.